Citation Nr: 0820360	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a cardiovascular disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to periodontal disease.

3.  Entitlement to service connection for periodontal 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  He had served over 5 years previously; however, the 
dates and type of service remain unverified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board issued a decision in this matter in March 2007.  In 
December 2007, the United States Court of Appeals for 
Veterans Claims (Court) remanded the case to the Board for 
further action consistent with the Secretary's Motion for 
Remand.  The Board must therefore re-adjudicate the claims on 
appeal. 

Service connection for cardiovascular disease and for 
periodontal disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 1986 rating decision, the RO denied 
service connection for a cardiovascular disorder and properly 
informed the veteran of that decision; the veteran did not 
appeal and that decision became final.

2.  Since the September 1986 rating decision, new evidence 
relating to an unestablished fact necessary to substantiate 
the claim for service connection for a cardiovascular 
disorder has been submitted.


CONCLUSIONS OF LAW

1. The September 1986 rating decision, denying service 
connection for a cardiovascular disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a cardiovascular disorder has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

New and Material Evidence

In a September 1986 rating decision, the RO denied service 
connection for a cardiovascular disorder because there was no 
medical evidence linking it to active service.  The veteran 
was informed of this decision, but did not appeal, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2007).  

In September 2003, the veteran asked to reopen the claim.  In 
September 2004, the RO determined that new and material 
evidence had been received to reopen the veteran's claim, but 
then denied service connection for a cardiovascular disorder 
on the merits.  The Board must review the decision to reopen 
the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  Only where new and 
material evidence has been received, may VA evaluate the 
merits of the claim.  If the Board finds that no new and 
material evidence has been submitted it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

In determining whether the evidence submitted since the last 
final decision is "new and material" evidence, "new" 
evidence is evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a) (2007).  "Material" 
evidence means evidence that by itself or when considered 
with previous evidence of record relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a) (2007).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final decision and must raise a 
reasonable possibility of substantiating the claim.  Id.  

If the evidence is not new and material, the inquiry ends and 
the claim cannot be reopened.  In deciding whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).

The Court has clarified that new evidence need not satisfy 
all elements required to grant service connection.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Evidence submitted since the prior final September 1986 
rating decision includes a January 2007 letter from J. 
Idicula, M.D.  In that letter, Dr, Idicula reported that the 
veteran contracted a severe periodontal disease during active 
service in the early 1950s.  The physician explained that the 
evidence for severe periodontal disease during active service 
was the extraction of all teeth.  The physician noted a 
significant medical connection between periodontal disease 
and certain vascular inflammations, including cardiovascular 
disease.  The physician concluded that periodontal disease 
had caused the veteran's cardiovascular disease.  

In the letter, Dr. Idicula also noted "a possibility" that 
the veteran suffered from beriberi as a result of service in 
Korea.  The physician stated that beriberi could account for 
some of the veteran's cardiac ailment.  

This medical evidence is new, as it had not been before VA at 
any time prior.  It is also material, as it tends to provide 
a critical missing link between active service and 
cardiovascular disease.  The letter is not redundant of other 
evidence considered in the previous rating decision, as no 
similar evidence has ever been considered.  Therefore, new 
and material evidence sufficient to reopen the claim for 
service connection for a cardiovascular disorder has been 
received and the claim must be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for 
service connection for a cardiovascular disorder is reopened.  
To this extent, the appeal is granted.


REMAND

The veteran contends that cardiovascular disease began during 
active military service or is otherwise related to 
periodontal disease, which he contends also began during 
active service.  

Service treatment records (STRs) show that in June 1953 
(shortly after entry into active service), upper right teeth 
numbers 5 and 6 had been replaced by a fixed bridge.  Upper 
right 2 and 3 were restorable, but carious.  Upper left 
number 7 was non-restorable, carious.  Lower right number 16 
was non-restorable, carious.  Lower left numbers 16 and 15 
were restorable, carious.  Lower left 12, 13, and 14 were 
replaced by fixed bridge.  Calculus was slight.  There was no 
periodontoclasia.

In August 1953, lower right tooth number 16 was missing.  
Carious teeth were restored.  There was no periodontoclasia.  
Teeth extraction began on December 10, 1953, and was 
completed on February 1, 1954.  A July 1954 dental report 
notes that there was no periodontoclasia.  

The veteran's separation examination report depicts all teeth 
as missing.  On a report of medical history questionnaire 
completed at the time of separation, the veteran checked 
"yes" to severe tooth or gum trouble; he checked "yes" to 
palpitation or pounding heart; and, he checked "yes" to 
bled excessively after injury or tooth extraction.  

In April 1979, the veteran requested service connection for 
heart disease and arrhythmia.  He submitted private medical 
reports that note treatment for coronary artery disease in 
the mid 1970s. 

In June, 1986, the veteran's spouse reported that the veteran 
had heart trouble about two years after discharge from active 
service.  She wrote that a private physician found a heart 
murmur and said that the murmur was present during active 
service.  

In September 2003, the veteran requested reopening of a claim 
for service connection for heart disease and periodontal 
disease.  In September 2004, he submitted medical literature 
that suggests that periodontal disease is a risk factor for 
cardiovascular disease and stroke, especially in males under 
50 years of age.  This literature suggests that oral bacteria 
induce bloodstream platelet aggregation and high white blood 
cell count, which leads to atherosclerosis.  Another article 
notes that severe periodontal disease might require 
"invasive surgical procedures."  

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that while 
in service his teeth were found to be reacting to the local 
water and were removed.  He testified that heart problems 
began within a year of discharge.  The veteran then 
attributed his loss of teeth and his cardiovascular disorder 
to periodontal disease.  

In January 2007, the veteran submitted a letter from J. 
Idicula, M.D.  Dr. Idicula expressed the belief that severe 
periodontal disease developed during active service, which 
necessitated the removal of all teeth.  Dr. Idicula noted 
that there is a significant connection between severe 
periodontal disease and cardiovascular disease and, because 
of this connection, concluded that the veteran's coronary 
artery disease should be considered as service-connected.  In 
the letter, Dr. Idicula also noted "a possibility" that the 
veteran suffered from beriberi as a result of service.  The 
physician stated that beriberi could account for some of the 
veteran's cardiac ailment.  

The duty to assist includes offering an examination to 
determine the nature and etiology of his cardiovascular 
disease and his periodontal disease.  38 U.S.C.A. § 5103A; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007)) is fully satisfied.  In 
particular, VA must send the veteran a 
notice that includes: (1) an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a dentist.  
The claims file should be made available 
for review of the pertinent evidence.  
The dentist should elicit a complete 
history of dental and oral symptoms 
during active service from the veteran 
and then answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that periodontal disease arose 
during active service?

II.  Is it at least as likely as not 
that the veteran has periodontal 
disease now?  

III.  The dental examiner should 
offer a rationale for any conclusion 
in a legible report.  If any 
question cannot be answered, the 
dentist should state the reason.

3.  After the above is accomplished, the 
AOJ should then arrange for an 
examination by a cardiologist to 
determine the nature and etiology of the 
veteran's cardiovascular disease.  The 
physician should review the pertinent 
evidence in the claims file, elicit a 
complete history of heart-related 
symptoms, examine the veteran, and then 
answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that cardiovascular disease began 
during active service.  

II.  If the answer above is "no", 
and if the dental examiner has found 
a likelihood that periodontal 
disease began during active service, 
then is it at least as likely as not 
that the periodontal disease that 
began during active service caused 
or increased the veteran's 
cardiovascular disease? 

III.  The cardiologist is also asked 
to comment on whether it is at least 
as likely as not that the veteran 
suffered from beriberi during active 
military service.  If so, the 
cardiologist is asked to offer an 
opinion that addresses the 
likelihood that beriberi caused or 
increased any cardiovascular 
disease.  

IV.  The cardiologist should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should accomplish any 
additional development deemed necessary 
and then readjudicate the service 
connection claims.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


